COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         Ex parte Lucas Vieira
Appellate case number:       01-21-00464-CR
Trial court case number:     1736891
Trial court:                 232nd District Court of Harris County

       Appellant, through counsel, has filed a notice of appeal from the trial court’s order
denying his application for writ of habeas corpus. The complete appellate record has been
filed with this Court. After a review of the appellate record, the Court determines that it
desires briefing. See TEX. R. APP. P. 31.1.
        Accordingly, appellant is ordered to file a brief within twenty days of the date of
this order. See TEX. R. APP. P. 2, 31.1. The State’s brief, if any, is due to be filed no later
than twenty days from the filing of appellant’s brief.
       It is so ORDERED.

Judge’s signature: ______/s/ Amparo Guerra___________
                    Acting individually    Acting for the Court

Date: ____January 11, 2022____